DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-13, 16-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (6,271,088) in view of Sekariapuram (6,091,102), Jeon et al. (2006/0118858) and Black et al. (2001/0045595).Regarding claims 1 and 11, Liu et al. teach in figures 3G or 3H and related text a semiconductor device, comprising: 
a substrate 102; 
a bottom source region 122 on the substrate; 
a channel region 101 extending vertically from the bottom source region; 
a top drain region 103 or 196 on an upper portion of the channel region; and 

wherein the first gate and the second gate are in a vertical stacked configuration, the second metal gate being disposed above the first metal gate;
wherein the first gate and the second gate comprise the total number of gates disposed around the channel region; 
wherein the first gate has a first gate length and a second metal gate thickness;
wherein the second gate has a second gate length and a second metal gate thickness different from the first gate length and the first gate thickness; and 
wherein the first gate and the second gate are spaced apart by at least one dielectric layer 162, the at least one dielectric layer 162 being configured between a first spacer layer 144 disposed below a bottom surface of the second gate 166 and a second spacer layer 172 disposed on a top surface of the first gate 164.
Regarding claim 11, Liu et al. further teach in figures 3G or 3H and related text at least one dielectric layer 162 above the first gate 164; 
wherein the second gate 166 is formed above the at least one dielectric layer 162, and
wherein the semiconductor device comprises a single tunnel field-effect transistor (FET).


Lui et al. also do not teach that second spacer layer 172 disposed on a top surface of the first gate remains in the final product.

Sekariapuram teaches in figure 1 and related text that spacer layer 135 disposed on a top surface of the gate 128 remains in the final product.
Sekariapuram further teaches in figure 5 and related text first and second contacts contacting the control gate 510 and the floating gate 515, respectively.
Jeon et al. teach in figure 5 and related text using first and second gates comprising metal (see paragraph [0018] and claim 17).
Black et al. teach in related text the advantages of using metal floating gate (see paragraph [0006).
Black et al. further teach in figures 3a, 3b, 4 and related text first Vgs and second Vfg contacts contacting the control gate and the floating gate, respectively.

Sekariapuram, Jeon et al., Black et al. and Liu et al. are analogous art because they are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liu et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use first and second gates comprising metal, as 
The combination is motivated by the teachings of Black et al. who point out the advantages of using metal floating gate (see paragraph [0006]).

Regarding claims 5 and 16, Liu et al. teach in figures 3G or 3H and related text substantially the entire claimed structure, as applied to the claims above, except forming a contact contacting the first gate and using a dielectric liner layer adjacent the first contact, wherein the dielectric liner layer electrically isolates the first contact from the second gate.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a contact contacting the first gate and to use a dielectric liner layer adjacent the first contact, wherein the dielectric liner layer electrically isolates the first contact from the second gate in Liu et al.’s device in order to be able to operate the device by providing external connection to the device and in order to prevent short circuiting the device when connecting the first contact to the first gate, respectively.

Regarding claims 6-7 and 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the first control gate in Liu et al.’s device to control a read mechanism based on band-to-band tunneling and to use the second floating gate to create a well for charge storage, in order to operate the device in its intended use.

Regarding claims 8 and 18, Liu et al. teach in figures 3G or 3H and related text substantially the entire claimed structure, as applied to the claims above, except teaching that the channel region is undoped.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an undoped channel region in Liu et al.’s device in order to adjust and improve the device performance.
Regarding claim 9, Liu et al. teach in figures 3G or 3H and related text that the bottom source region and the top drain region are respective source and drain regions for the single tunnel FET comprising the twin gate structure.
Regarding claims 10 and 20, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second gate length less than the first gate length in Liu et al.’s device in order to adjust the storage capabilities of the device according to the requirements of the application in hand.



Regarding claims 21-22, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first metal gate and the second metal gate each comprise one or more of tungsten, cobalt, zirconium, tantalum, titanium, aluminum, ruthenium, copper, metal carbides, metal nitrides, transition metal aluminides, tantalum carbide, titanium carbide, and tantalum magnesium carbide, in prior art’s device in order to simplify the processing steps of making the device by using conventional materials.

Regarding claims 23-24, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first and second spacer layers as one of SiN, SiBCN and SiOCN in prior art’s device in order to provide better protection to the gates.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (6,271,088), Sekariapuram (6,091,102), Jeon et al. (2006/0118858) and .  
Park, Jeon et al., Sekariapuram, Black et al. and Liu et al. are analogous art because they are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the bottom source region and the top drain region having opposite doping types from each other, as taught by Park, in prior art’s device in order to improve the device characteristics by, for example, providing high operating current.
The combination is motivated by the teachings of Park who points out the advantages of using bottom source regions and top drain regions having opposite doping types from each other.  



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









O.N.								/ORI NADAV/
2/21/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800